Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 is directed to a frame.  The frame (1) is a cover which covers an open end of one or more boxes 21 in a flush mounted manner.  The frame 1 and the boxes 21 are not considered electrical devices. An electrical device (e.g., an electrical switch or an electrical outlet receptacle) is placed within a cavity defined by the enclosure when the frame 1 is secured to the one or more boxes 21.  In this art, fasteners (e.g., screws) are typically used to secure the electrical device to the box and to secure the frame to the box and/or the electrical device.
Figures 1 and 2 clearly show a hole 12 which aligns with an open top end of a box 21 when the frame 1 is attached and a hole 15 which is not aligned with an open top end of a box 21 when the frame 1 is attached.  Claim 1 in lines 4-7 states “it (frame, possibly) comprises a first part incorporating a hole 12 intended to be fastened to a … box 21 … and a second part incorporating a hole 15 that is not associated to a … box 21.”  The Office doesn’t agree,  If hole 12 is associated to a box by the fastening of frame to box, then hole 15 is associated to a box in the same manner as hole 12 by the fastening of the frame to box.  The position of both holes 12 and 15 are fixed in relation to the box when the frame is fastened to the box.
The interpretation of claim 1 is that claim 1 is a frame, not a combination incorporating a box or an electronic device.  The frame is intended to be fastened to a flush-mounted box.  The frame has two holes and fastening means.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not understood if “it” refers to the frame, the single body or the fastening means.
Claim 1 is indefinite.  In the preamble, “provided with at least two holes (12, 15)” establishes a structure of the frame which would be more appropriate in the body of the claim (i.e., after the preamble).  Additionally, the holes 12 and 15 are positively recited in the body of claim 1.   Claim 1 in lines 4-7 states “it (frame, possibly) comprises a first part incorporating a hole 12 intended to be fastened to a … box 21 … and a second part incorporating a hole 15 that is not associated to a … box 21.”  Claim 1 is repetitive and indefinite as to whether applicant is claiming a second set of holes 12, 15 or has meant to refer to the first set of two holes 12, 15.
Claim 1 is indefinite because the preamble is not clearly defined.  It is not understood if the preamble ends with “comprises” at the end of line 2 or if the preamble ends with “comprises” in line 4.  If the preamble ends in line 2 and the body of the claim begins in line 3, the claim would be establishing that the frame comprises a single body having fastening means …  The fastening means of the single 
Claim 1 is indefinite in stating that hole 12 is intended to be fastened to a flush-mounted box.  This language is awkward.  The hole 12 is part of the frame.  However, the hole 12 doesn’t have the function of fastening.  Holes 13, 13’ are intended to be fastened to screw 3.
It should be noted that claim 1 is further indefinite because it incorporates two different references to “fastening means” without properly differentiating between the two means.  The fastening means recited in line 3 is a first fastening means [holes (13, 13’)] of the single body of the frame.  While in line 5, a second fastening means (screws 3) are adapted to fasten the frame to the box.  If these fastening means are different then the claim should clearly differentiate the two.  If this is the same fastening means (because the hopes 13, 13’ receive the screws 3) then “fastening means” should be clearly defined as “the” or “said” fastening means.
	Claims 2-7 are indefinite is the use of the word “shows.”  A drawing shows the invention.  A claim defines the invention with either open language (which allows the presence of further elements) or closed language (which prohibits the presence of further elements).  It is believed that “shows” has the same meaning as “comprises” or “includes,” which is interpreting the term as open language.  Applicant is not using “shows” to state that an element is viewable.  For example, stating that “the content of the container shows through the transparent wall,” or stating that “the frame shows the separator element when the exterior edge of the frame is viewed” is acceptable.  However, these limitations do not take the place of a limitation like “the frame comprises a separator element.”




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Listopad (WO 2005074087).
Listopad discloses a frame (supporting frame 1) for electrical and/or electronic devices, of the type provided with at least two holes (holes or recesses 10) to fasten the said devices that comprises a single body having fastening means (receptacles 13 on underside and as shown in Fig. 5) to be fastened on at least one flush-mounted box , characterized in that it comprises a first part (left half of frame as shown in Fig. 4) incorporating a hole (left hole 10 in Fig. 4) intended to be fastened to a flush-mounted box  by fastening means adapted to fasten the frame to the flush-mounted box and a second part (right half of frame as shown in Fig. 4) incorporating a hole (right hole 10 in Fig. 4) that is not associated to a flush-mounted box.  The frame with two holes is adapted to be fastened to a box.
	Claims 2-3, 5 and 7 are all directed to a frame and the frame is intended to be supported on a wall as the wall is not positively claimed as part of the frame.  
	Re claims 2-3, 5 and 7, the separator element is the downwardly extending rim at the peripheral edge of the frame (see Fig. 5), this rim extends about the entire perimeter.  The separator element is .

Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yang (US 2007/0039807).
Yang discloses a frame (panel unit 4 which defines a cover) as shown in Fig. 3 for electrical and/or electronic devices, of the type provided with at least two holes (holes 416 for extending a switch through) to fasten the said devices that comprises a single body having fastening means (through holes 417) to be fastened on at least one flush-mounted box , characterized in that it comprises a first part (upper half of frame as shown in Fig. 3) incorporating a hole (one of two upper holes 416) intended to be fastened to a flush-mounted box  by fastening means adapted to fasten the frame to the flush-mounted box and a second part (lower half of frame as shown in Fig. 3) incorporating a hole (one of two lower holes 416) that is not associated to a flush-mounted box.  The frame with two holes is adapted to be fastened to a box.
Claims 2-3, 5 and 7 are all directed to a frame and the frame is intended to be supported on a wall as the wall is not positively claimed as part of the frame.  
	Re claims 2-3, 5 and 7, the separator element is the surrounding wall 413, this rim extends about the entire perimeter.  The separator element is capable of supporting the frame on the installed wall.  Re claims 3, 5 and 7, the separator element is constituted by the frame itself folded creating a flap or rim.  Re claims 5 and 7, the separator element spans throughout the longitudinal edges of the frame.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Listopad in view of Kim (US 2007/0111593).
Listopad discloses the invention except for the separator element which does not span throughout the whole perimeter of the frame.   Kim teaches a conventional arrangement with a frame 20 having multiple holes and a separator element which does not span throughout the whole perimeter of the frame.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the separator element to not span throughout the whole perimeter of the frame to provide a savings in material and cost and to allow access from an end of the frame which does not have a separator element.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim (US 2007/0111593).
Yang discloses the invention except for the separator element which does not span throughout the whole perimeter of the frame.   Kim teaches a conventional arrangement with a frame 20 having multiple holes and a separator element which does not span throughout the whole perimeter of the frame.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the separator element to not span throughout the whole perimeter of the frame to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733